     Case: 2:11-cr-00046-MPM-DAS Doc #: 165 Filed: 04/29/20 1 of 2 PageID #: 679




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

PATRICK HOLLOWELL                                                                             MOVANT

v.                                                                           No. 2:11CR46-MPM-DAS

UNITED STATES OF AMERICA                                                                RESPONDENT


                        ORDER UNDER FED. R. APP. P. 12.1, INDICATING
                       THAT THE COURT WOULD GRANT A MOTION BY
                      PATRICK HOLLOWELL TO VACATE HIS SENTENCE
                                  UNDER 28 U.S.C. § 2255

        This matter comes before the court, sua sponte, for consideration of defendant Patrick

Hollowell’s intention to seek habeas corpus relief under 28 U.S.C. § 2255 by way of a successive

motion. Mr. Hollowell filed a motion [162] seeking permission to file a second or successive motion

to vacate, set aside, or correct sentence under 28 U.S.C. § 2255. The court noted that it lacked subject

matter jurisdiction to decide the matter and transferred the case to the Fifth Circuit Court of Appeals,

the court holding proper jurisdiction.

        In his motion, Mr. Hollowell stated that, should he be permitted to proceed, he would

challenge his sentence based upon the Supreme Court’s holding in United States v. Davis, 139 S.Ct.

2319 (2019), which held the residual clause of 18 U.S.C. § 924(c) to be unconstitutionally vague.

Mr. Hollowell was convicted under § 924(c) for kidnapping and brandishing a firearm during the

commission of a kidnapping.

        Mr. Hollowell’s co-defendant, Dennis Andrews, has also sought § 2255 relief based upon

Davis. The Fifth Circuit granted Andrews’ request to proceed with a successive § 2255 motion, and

the Government filed a document conceding that § 2255 relief is appropriate.1 The government



        1
            Mr. Andrews and Mr. Hollowell’s positions as to this issue are legally indistinguishable.
    Case: 2:11-cr-00046-MPM-DAS Doc #: 165 Filed: 04/29/20 2 of 2 PageID #: 680




requested a hearing on the matter – as to both Andrews and Hollowell – to determine the proper

sentence should the original sentence be vacated.

       Under Fed. R. App. P. 12.1, this court may issue an indicative ruling (an order such as this

one), after which the Fifth Circuit may remand the case for further proceedings. See Fed. R. App. P.

12.1(b). Should the Fifth Circuit grant Mr. Hollowell’s request to file a second or successive §

2255 Motion, this court would grant the motion, vacate his sentence, appoint counsel, and

conduct a hearing to determine the appropriate sentence based upon the holding in Davis.

       SO ORDERED, this, the 29th day of April, 2020.

                                                       /s/ MICHAEL P. MILLS
                                                       UNITED STATES DISTRICT JUDGE
                                                       NORTHERN DISTRICT OF MISSISSIPPI
